Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s amendments and remarks filed on 06/21/2022 regarding to the application 15/415,693 filed on 01/25/2017.
Claims 6-7, 17, 41-42, and 53-54 have amended. Claims 6-10, 13, 15-19 and 36-62 are currently pending for consideration. 


Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). 
The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant’s arguments, see (Arg. Page 9-11), filed on 06/21/2022, with respect to “Rejections of Claims 6, 8-10, 13, 36, 38, 40-41, 43-53, 55-60, and 62 under 35 U.S.C. §103... Independent Claims 6, 41, and 53... Claim 6 reads:
…
viewer application software code portions which, when executed by the processor, display at least a portion of the PDF document on the display screen selectably among at least: a page mode,…; and
a text mode,……” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Neer.
Applicant’s arguments, see (Arg. Page 11), filed on 06/21/2022, with respect to “Rejections of Claims 7, 15-18, 42, and 54 under 35 U.S.C. §103... Claims 7, 15-18, 42, and 54 variously depend from independent claims 6, 41, and 53...” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Neer.
Applicant’s arguments, see (Arg. Page 11), filed on 06/21/2022, with respect to “Rejections of Claim 19 under 35 U.S.C. §103... Claim 19 variously depend from independent claims 6...” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Neer.
Applicant’s arguments, see (Arg. Page 12), filed on 06/21/2022, with respect to “Rejections of Claims 37 and 61 under 35 U.S.C. §103... Claims 37 and 61 variously depend from independent claims 6 and 53...” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Neer.
Applicant’s arguments, see (Arg. Page 12), filed on 06/21/2022, with respect to “Rejections of Claims 39 under 35 U.S.C. §103... Claims 39 variously depend from independent claims 6...” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Neer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6-10, 13, 15-18, 36-37, 40-49, 53-58, and 60-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neer et al. (DE 102012216165 A1, “Neer”).

As to claim 6, Neer discloses A hand held device, comprising: 
a processor; 
a display screen; and 
a memory, the memory having stored therein; (Neer: [page 1, 4, 2] a mobile display device comprises processor… visual touchscreen… store (i.e. memory) pdf document).
a PDF document including a current page, the current page having an original layout which includes text, and (Neer: [page 1] a print media page (i.e. PDF document) as an image file, such as in pdf format… with the original layout includes text contents and possibly also images contents).
viewer application software code portions which, when executed by the processor, display at least a portion of the PDF document on the display screen selectably among at least: (Neer: [page 4] pdf files (i.e. PDF document) are read in and displayed, then the OCR areas are defined manually or automatically, or with software support (i.e. software code portions), from which the contents (i.e. selectably portions) are read out and processed, the contents are output in a new format with text areas... the regular OCR process is executed, which returns a text (i.e. text mode) as a result).
a page mode, wherein the original layout of the current page of the PDF document is preserved; and (Neer: [page 3] display a pdf file with the original layout of a print media page, without all the contents are unreadable).
a text mode, wherein the text is extracted from the PDF document and reformatted with word wrapping to fit a hand held device screen format in a text view which includes no images. (Neer: [page 4] the OCR areas (i.e. text mode) are defined in the pdf file manually or automatically, or with software support, from which the contents are read out (i.e. extracted) and processed, the contents are output in a new format with text areas... the OCR process is executed, which returns a text (i.e. text view) as a result. For an image area, the OCR operation is not performed (i.e. not include image)… By tapping an article of interest to him… the converted data of this article... in a format adapted for the specific tablet computer in case of FIG. 4a in the right half of the display (i.e. screen format), in the case of FIG. 4b in a separate window (i.e. screen format) that opens in the foreground through the re-layouting).

As to claim 7, Neer discloses the device of claim 6, wherein the device toggles between displaying the at least a portion of the PDF document in page mode and displaying the at least a portion of the PDF document in text mode responsive to a user input. (Neer: [page 4] pdf files are read (i.e. page mode) in and displayed, then the OCR areas are defined manually (i.e. user input) or automatically, or with software support (i.e. toggle), from which the contents (i.e. a portion) are read out and processed, the contents are output in a new format with text areas... the regular OCR process is executed, which returns a text (i.e. text mode) as a result).
As to claim 8, Neer discloses the device of claim 6 wherein the original layout includes multiple content areas. (Neer: [page 1] Content from traditional print media, such as newspapers, magazines, magazines and books... the text contents and possibly also image contents... font, font size, font color, arrangement of texts, headings and the like).
As to claim 9, Neer discloses the device of claim 8 wherein the multiple content areas include at least two types of content areas from the group consisting of titles, subtitles, captions, body text, and images. (Neer: [page 1] Content from traditional print media, such as newspapers, magazines, magazines and books... the text contents and possibly also image contents... font, font size, font color, arrangement of texts, headings and the like).
As to claim 10, Neer discloses the viewer application of claim 6 wherein the device is a mobile phone or a tablet. (Neer: [page 1] mobile display device such as smartphones, tablet computers, e-book readers).
As to claim 13, Neer discloses the device of claim 6 wherein the PDF document is a magazine article or newspaper article. (Neer: [page 1] Content from traditional print media (PDF document), such as newspapers, magazines, magazines and books).
As to claim 15, Neer discloses the device of claim 6, however, Goktekin in view of Barber may not explicitly disclose all the aspects of wherein, in page mode, a navigation pane displays the current page with a superimposed frame indicating current contents of the screen. (Neer: [page 3] present this specially selected article of text or other element at least next or partially overlapping (i.e. superimposed) in the foreground via the pdf page (i.e. current page)... the read view of currently interesting areas (i.e. superimposed frame) in the foreground or in a second half of the display ensures good readability).
As to claim 16, Neer discloses the device of claim 15 wherein the superimposed frame can be moved by a user to change the current contents of the screen. (Neer: [page 3] present the selected article of text or other element at least next or partially overlapping (i.e. superimposed frame) in the foreground via the pdf page (i.e. current page)... FIG. 3a-3b show partially overlapping (i.e. superimposed frame) next to the first column in the foreground and will show the moved partially overlapping (i.e. superimposed frame) next to the second column).
As to claim 17, Neer discloses the device of claim 15 wherein a user can toggle display of the navigation pane off and on. (Neer: [page 4] the OCR areas are defined manually (i.e. user toggle off and on) or automatically, with software support (i.e. toggle), from which the contents (i.e. portion) are read out and processed, the contents are output in a new format with text areas... the regular OCR process is executed, which returns a text (i.e. text mode) as a result).
As to claim 18, Goktekin in view of Barber discloses the device of claim 6, wherein the screen has a width and a top and wherein, in page mode, in response to a user tapping within an area of a first text column having a first line, a width of the first text column is zoomed to the width of the screen, and the first text column is positioned with its first line at the top of the screen. (Neer: [page 4] while displaying the pdf representation of the original print media page, by tapping an article of interest to him, the article of converted data is accessed with larger font format adapted for the tablet computer with separate window size in FIG. 4b).
As to claim 36, Neer discloses the device of claim 6, wherein the viewer application software code portions, when executed by the processor, extract the text from the PDF document, including: 
(a) identifying content areas of the PDF document of a text type, (Neer: [page 4] The OCR engine is used to recognizes not only the individual text characters but also coherent text blocks and marks them with a frame).
(b) correlating each of the text type content areas with a content unit, and (Neer: [page 4] The OCR engine is used to recognizes not only the individual text characters but also coherent (i.e. correlating) text blocks and marks them with a frame (i.e. content unit)).
(c) identifying a correct reading order for the text type content areas of each content unit. (Neer: [page 3-4] viewing the original document in pdf format gives the user the reading feeling of the original print medium… OCR engine is used to recognizes not only the individual text characters but also coherent text blocks (i.e. content areas) and marks them with a frame (i.e. content unit)).
As to Claim 37, Neer discloses the device of claim 36, wherein analyzing the document comprises analyzing font size or case of initial letters or word of a content area. (Neer: [page 2] an OCR engine includes a text recognition software analyzed and read the texts from the pdf files and at the same time information about the colors, font sizes, arrangements , or format and layout information).
As to claim 40, Neer discloses the device of claim 36, wherein analyzing the document comprises determining a content area to be not of a text type in response to determining that it is identical to a text entry in a table of contents. (Neer: [page 3-4] it can be grasped as a glance which article or table… is currently interested… downloaded as a presentation file adapted… The OCR areas can be text areas, table spaces with the content).

Regarding the claims 41-45, 46, 47, 48-49 and 52, this claim recites the computer readable medium performed by the device of claim 6-10, 6, 13, and 36-37, respectively; therefore, the same rationale of rejection is applicable.

Regarding claims 53-57, 58, 60, 61,and 62, this claim recites the method performed by the device of claim 6-10, 6, 13, 18, 36 – 37 and 40, respectively; therefore, the same rationale of rejection is applicable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Neer in view of Alda et al. (US 20050021754 A1, “Alda”).
As to claim 19, Neer discloses the device of claim 18 wherein the first text column includes a first segment of the PDF document (Neer: [page 4] Fig. 2 shows two-column article includes a first segment text on the left with embedded graphics from a print media page (i.e. PDF document)).
wherein, in response to the user selecting the next icon, a second text column including a next segment of the PDF document is displayed on the screen. (Neer: [page 4] FIG. 3a-3b shows two different areas detection methods for selecting the second column as a next segment from a print media page (i.e. PDF document)).
However, Neer may not explicitly disclose all the aspects of the wherein a next icon appears at the bottom of the first text column. 
Alda discloses wherein a next icon appears at the bottom of the first text column. (Alda discloses [0604] the next icon is provided at the bottom of the display panel of the publishing information).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Neer and Alda disclosing viewing a document  on a mobile display screen which are analogous art from the “same field of endeavor”, and, when Alda’s providing the next icon at the bottom of the display panel was combined with Neer’s displaying a pdf document in the interchangeable of page mode and text mode, the claimed limitation on the wherein a next icon appears at the bottom of the first text column would be obvious. The motivation to combine Neer and Alda is to provide the various icons on the bottom of the display panel for effective access. (See Alda [0009]).
Claims 38, 50, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over by Neer in view of Goktekin (US 20130259377 A1, “Goktekin”).

As to claim 38, Neer discloses the device of claim 36, 
However, Neer may not explicitly disclose all the aspects of the wherein analyzing the document comprises detecting and deciphering continuation guidance within a content area.
Goktekin discloses wherein analyzing the document comprises detecting and deciphering continuation guidance within a content area. (Goktekin: [0021] an order recognition system determines an order of the previously determined text blocks… take a syntactic linking, if a last sentence in a text block is continued and finished in a next text block… an arrangement rule which is recognized, such as top left--bottom left, top right--bottom right).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Neer and Goktekin disclosing viewing a document on a mobile display screen which are analogous art from the “same field of endeavor”, and, when Goktekin’s deciphering continuation guidance was combined with Neer’s displaying a PDF document in the interchangeable of page mode and text mode, the claimed limitation on the wherein analyzing the document comprises detecting and deciphering continuation guidance within a content area would be obvious. The motivation to combine Neer and Goktekin is to provide a method rendering the reading of a wide-format document in an appropriate format effectively. (See Goktekin [0003]).
Regarding the claim 50, this claim recites the computer readable medium performed by the device of claim 38; therefore, the same rationale of rejection is applicable.
As to claim 59, Neer discloses the method of claim 56,
However, Neer may not explicitly disclose all the aspects of the wherein, in text mode, the body text is extracted from the document and is reformatted to be continuous and complete in correct reading order.
Goktekin discloses wherein, in text mode, the body text is extracted from the document and is reformatted to be continuous and complete in correct reading order. (Goktekin: [0019, 0008] layout recognition system recognizes the text blocks in positions and preferably pictures in positions (i.e. content areas) in a PDF image document in a layout structure with OCR extraction… automatically converting (i.e. reformatted) texts so that subsequent text blocks are arranged below one another and display in the correct order into a suitable layout or format). 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Neer and Goktekin disclosing viewing a document on a mobile display screen which are analogous art from the “same field of endeavor”, and, when Goktekin’s deciphering continuation guidance was combined with Neer’s displaying a PDF document in the interchangeable of page mode and text mode, the claimed limitation on the wherein, in text mode, the body text is extracted from the document and is reformatted to be continuous and complete in correct reading order would be obvious. The motivation to combine Neer and Goktekin is to provide a method rendering the reading of a wide-format document in an appropriate format effectively. (See Goktekin [0003]).

Claims 39, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Neer in view of Warnock al. (US 20090187535 A1, “Warnock”).
As to Claim 39, Neer discloses the device of claim 36,
However, Neer may not explicitly discloses all the aspects of the wherein analyzing the PDF document comprises determining a content area to be not of a text type in response to determining that the content area contains ten words or fewer. 
Warnock discloses wherein analyzing the document comprises determining a content area to be not of a text type in response to determining that the content area contains ten words or fewer. (Warnock discloses [0215] Each region (i.e. content area) of the document is analyzed to determine if it is a headline (i.e. different text type), which appear as font sizes which are significantly above the statistical norm, with relatively low word counts (i.e. ten words or fewer)).
The examiner notes that [0042] of the specification recites “a text block contains fewer than ten words it is assumed to be a headline or a caption rather than body text”. The headline is not of a normal text type of the content area).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Neer and Warnock disclosing viewing a document on a mobile display screen which are analogous art from the “same field of endeavor”, and, when Warnock’s analyzing the document to determine a headline with font size and low count words was combined with Neer’s displaying a PDF document in the interchangeable of page mode and text mode, the claimed limitation on the wherein analyzing the document comprises determining a content area to be not of a text type in response to determining that the content area contains ten words or fewer would be obvious. The motivation to combine Neer and Schwartz is to provide access a newspaper or magazine page in an appropriate format for transmission effectively. (See Warnock [0002]).
              Regarding the claim 51, this claim recites the computer readable medium performed by the device of claim 39; therefore, the same rationale of rejection is applicable.
                                                                                                                                                                                  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/ARIEL MERCADO/Primary Examiner, Art Unit 2176